 In the Matter'of GENERAL ELECTRIC COMPANY (LYNN RIVER WORKSAND EVERETT PLANT)andPATTERN MAKERS LEAGUE OF NORTHAMERICA, LYNN ASSOCIATION (A. F. OF L.)Case No. 1-R-1756.Decided September 5, 1944Cllr. J. Edwin Doyle,of Lynn, Mass., for the Company.Mr. George,Q. Lynch,ofWashington, D. C., andMr. Ernest Um-pleby,of Schenectady, N. Y., for the Association.Mr. David Scribner,of New York City, andMr. Alfred Coulthard,of Lynn, Mass., for the U. E.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Pattern Makers League of NorthAmerica, Lynn Association (A. F. of L.), herein called the Associa-tion, alleging that a question affecting commerce had arisen concerningthe representation of employees of General Electric Company, Lynnand Everett, Massachusetts, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Samuel G. Zack, Trial Examiner. Said hearing washeld at Boston, Massachusetts, on June -2, 1944.The Company, theAssociation, and United Electrical, Radio and Machine Workers ofAmerica (CIO) and its Local 201, herein jointly called the U. E., ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The rulings of the Trial Examiner made at thenearing, are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.OnJuly 11, 1944, pursuant to notice served on all the parties, a hearing forthe purpose of oral argument was held before the Board at Wash-ington,D. C. The Association and the U. E. appeared andparticipated.Upon the entire record in the case,' the Board makes the following :'Pursuant to an agreement of the parties,the record and decision in Case No. R-5221,Matter of General Electric Company(Lynn River Works and Everett Plant),50 N I,. R B401, is hereby incorporated as part of the record in the instant proceeding58 N. L. R. B., No. 12.57 58DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OrFACT1.THE BUSINESS OF THE COMPANYGeneral Electric Company, a New York corporation, has its prin-cipal office in Schenectady, New York.The Company operates severalplants throughout the United States, where it is engaged in the manu-facture of electrical equipment.Only its two plants in Lynn andEverett, Massachusetts, are involved in the present proceeding.Dur-ing the year 1943, the Company used at its Lynn and Everett plantsraw materials, consisting chiefly of steel and copper, having a valuein excess of $35,000,000, of which more than 50 percent representsthe value of raw materials shipped to these plants from points outsidethe Commonwealth of Massachusetts.During the same period, theCompany manufactured finished products at the Lynn and Everettplants having a value in excess of $75,000,000, of which morethan 50 percent was shipped to points outside the Commonwealth ofMassachusetts. .The Company admits that in the operation of its Lynn and Everettplants it is engaged in commerce within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS INVOLVEDPattern Makers League of North America, Lynn Association, is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.United Electrical, Radio and Machine Workers of America and itsLocal 201, are labor organizations affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Association has sought recognition from the Company as theexclusive collective bargaining representative of the pattern makersemployed at the Lynn and Everett plants.The Company has refusedto recognize the Association unless and until the latter is certified bythe Board.A statement by an agent of the Board, introduced into evidence atthe hearing, indicates that the Association represents a substantialnumber of employees in the unit it alleges to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-'The Board's agent reported that the Association submitted 80 membershipcards, andthat there were 85 employees in the unit alleged to be appropriate. GENERAL ELECTRIC COMPANY59IV.THE APPROPRIATE UNIT; THE DETERMINATION OF, REPRESENTATIVESThe Association is petitioning for a unit of all wood and metalpattern makers and their apprentices employed by the Company atitsLynn and Everett plants.The Company and the U. E. contendthat such a unit is inappropriate in view of the existing multiple-plant production and maintenance unit which includes patternmakers.The precise issue between the parties is whether a craft unitmay be severed from an established production and maintenance unitfor the purposes of collective bargaining.This issue is not a novel-one, having been raised before the Board in numerous cases' involvingmany crafts.Because of the conflicting policy considerations some-times present, the issue has not always been a simple one.On the onehand, a complete and absolute freedom to change an establishedbargaining unit would lead to instability and a consequent lack ofresponsibility in collective bargaining relations, since it is apparentlyinevitable that there will be groups of employees who are not whollysatisfied with the existing unit.The result might well be the elimina-tion of the plant unit as an effective means of bargaining betweenemployers and their employees.On the other hand, the freezing ofan established plant unit in every case as the only basis for collectivebargaining could lead to inequitable results in many instances to thedetriment of deserving craft organizations.In an endeavor to strikea balance between these diametrically opposed policy considerations,the Board has set up certain prerequisites which must be met if a craftgroup is to be severed from an established production and mainte-nance unit.The group must demonstrate that it is a true craft, thatit has not been a mere dissident faction but has maintained its iden-tity as a craft group throughout the period of bargaining upon amore comprehensive unit basis, and that it has protested inclusion inthe more comprehensive unit 3As an alternative, a craft group mayshow that the production and maintenance unit was establishedwithout its knowledge 4 or that there has been no previous considera-tion of the merits of a separate unit.5Where the prerequisites havebeen satisfied, the Board, prior to making its final determination ofthe appropriate unit, has directed elections to discover the desires ofthe employee in the proposed craft unit.Before ascertaining theextent to which the pattern makers employed by the Company at its8 SeeMatter of Gooodyear Tire&Rubber Company,55 N. L R. B 918;Matter of BendisyProducts Division of Bendis;Aviation Corporation,39 N. L. R B. 81;Matter of GeneralElectric Company,29 N. L. R. B. 162;Matter of The Maryland Dry Dock Company,23N. L. R. B 917; andMatter of Chicago Malleable Castings Company,16 N. L. R. B. 15.4 SeeMatter;of Sullivan Machineiy Company,31 N L. It. B 749.(Shipbuilding Division),40 N. L. It. B. 923;andMatter of BethlehemSteelCompany' (BostonYards),"39 N. L.-ft. B: 1230. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDLynn and Everett plants have satisfied the prerequisites, the Com-pany's history of collective bargaining relations at these plants mustbe considered.The Association bargained collectively with the Company at theLynn and Everett plants prior to, and during, the first World War,as did other crafts. In 1918, however, an Employees' RepresentationPlan was formed upon a plant unit basis.There is no dispute thatsince that time the Company has not formally recognized a singleunion upon a craft unit basis.Nonetheless, it appears that duringthe existence of the Plan, the Association continued to negotiateinformally, at least, with the Company. Such negotiations weregenerally with the foreman of the pattern shop, and, if satisfactionwas not obtained, were successfully continued, on occasion, betweenthe president of Pattern Makers League of North America, the parentbody of the Association, herein called the P. M. L., and either thepresident or the chairman of the board of directors of the Company .6During the period from 1929 to 1934, the last years of the Plan, apattern maker, who was later to become financial secretary of theAssociation, acted as the representative of the pattern shop underthe plan.?Viewed in retrospect, it appears that the line of demarca-tion between self-representation of the Company's pattern makersthrough the Association and their representation under the Plan wasnot hard and fast.Thus, it is conceivable that, during the operationof the Plan, the pattern makers may have regarded themselves asbargaining through the Association, whereas the Company may haveconsidered that they were active participants in the Plan.In 1933 and 1934, the employees of the Company sought to organizeapart from the Plan upon a plant unit basis.Among the employeeswere two members of the Association who aided in the formation ofthe Electrical Industry Employees Union.On March 29, 1934, a con-sent election was conducted under the auspices of the National LaborBoard.In this election, the Plan was defeated by the ElectricalIndustry Employees UnionsA witness for the Association testifiedthat the pattern makers, generally, had no interest in the election andthat they were of the opinion that the election would not interfere withtheir mode of bargaining with the Company.This belief on the partof the pattern makers accounts for their lack of desire to Wave the nameof the Association placed on the ballot.Such a position is under-standable since in 1934 ideas as to appropriate units for collectivebargaining purposes were at most only in the formative stages, having9 There is testimony that one such meeting took place at the home of the Company'spresident.vThe pattern maker in question testified that he was elected in only one year under thePlan's procedure, and that every other year he was chosen as a delegate by members of theAssociation.Other evidence indicates that he was elected in 1931.The American Federation of Labor was also represented on the ballot. GENERAL ELECTRIC COMPANY61not then crystallized into the clear-cut patternsto whichwe are ac-customed today, and many modern doctrines based upon subsequentexperience had not even been formulated.InMarch 1936,theElectrical Industry Employees Union wasmerged with the U. E.' The latter executed its first bargaining con-tract with the Company in that year, and each year thereafter hasentered into successive contracts or renewed preceding ones. In allinstances,the pattern makers have been covered by the contracts.Moreover,the pattern makers have utilized the U. E. grievance pro-cedure in carrying grievances beyond the superintendent of the pat-tern shop to higher management.They have,however, presentedgrievances to the foreman and the superintendent of the pattern shopindependently of the U. E., with good results.'On June 11, 1943, the Board dismissed a petition of the Associationseeking, for the first time,the unit which is alleged to be appropriatein the present proceeding.10Following this decision, the patternmakers refused to utilize the U. E. grievance machinery, even thoughitmeant that their grievances went unprosecuted.An examination of the record in the prior proceeding, viewed in thelight of the additional evidence adduced in the present proceeding,discloses several factors which favor an ultimate finding by the Boardthat the pattern makersemployed by the Companyat its Lynn andEverett plants are entitled to bargain separately from its other pro-duction and maintenance employees.Of first importance is thepeculiar nature of the work in which pattern makers are engaged.Thus it is not disputed that pattern making is a highly skilled craftwhose journeymen are required to serve as much as 5 years'apprentice-ship ; that other craftsmen cannot successfully duplicate the essentialoperations of the craft of pattern making and, hence are not readilyinterchangeable with pattern makers ; and that pattern makers arequalified to work at their trade in a variety of industries,with the re-sult that the labor market for them is not confined to the plant or tothe industry in which they are engaged at the moment.The work ofpattern makers is somewhat peculiar in another respect. It precedesthe actual production of any article requiring the use of patterns andthus,although an integral part of an integrated operation,is none-theless, because of the time lag between the completion of the patternand its use in the manufacturing process,less directly connected withthe production line,than is the work of other craftsmen.This perhapsaccounts for the segregation of pattern makers from other eiployees.In any event,such segregation is prevalent.0The results included wage increases for a number of pattern makers and the applica-tion of special overtime provisions to pattern makers10Matter of General Electric Company(Lynn River Works and Everett Plant),50 N L.RB401. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnother factor with which the Board has been impressed in caseswhere pattern makers have sought separate units, is the unusual char-acter of the P. M. L., an organization which claims as members morethan 90 percent of the pattern makers throughout the country.Unlikemost other craft organizations, the P. M. L. has rigidly adhered to itstraditional craft lines.It does not admit to membership, nor seek torepresent, employees who have not met the strict qualifications of thecraft."Because of its wide membership among pattern makersthroughout the country and in the absence of .any competing craft or-ganization, the Association holds a commanding position in the labormarket for pattern makers. It is likewise able to provide trade reportswhich indicate the available positions for pattern makers both locallyand nationally.A further factor which favors a separate unit of the pattern makersemployed by the Company in its Lynn and Everett plants is to be foundin the history of their membership in the Association.The record-in-dicates that the Association was chartered in 1904, arid that a substan-tiial majority of its membership has consisted of the Company's patternmakers.During the last 25 years, the Association has continuously'had as members at least a majority of the Company's pattern makers,and, except for the economic.depressibn in the early 1930's, has had asmembers in eacl^ of these years an overwhelming majority of such em-ployees.In 'the past 1 or 2 years, membership in the Associationamong these employees has been almost 100 percent complete. It isevident, therefore, that membership in the Association of a majority'of the Company's pattern makers existed both before and,-after theadvent of the U. E. and its predecessor in the Lynn and Everett plants,and that such membership has continued even though the U. E. wasrecognized by the Company as the exclusive collective bargainingrepresentative of all its production and maintenance employees.Moreover, it is undisputed that the U. E., except in 1935, or 1936, hasnot had membership among more, than 12 of the Company's patternmakers.-At present, the U. E. does not claim more than 6 patternmakers as members, and the Association does not even concede thisnumber.Thus, the petition in this proceeding does not reflect thedesires of members newly acquired in a belated, intensive organizingcampaign, but represents an expression of the will of employees whohave consistently adhered to a craft union over a period of many years.The two records also indicate that all but a few of the pattern makerswho have been employed by the Company since 1934 have been fur-nished directly or indirectly through the Association or have been11 SeeMatter of Bethlehem Steel Company (Shipbuilding Division),40 N. L. R. B. 923.12A witness for the U. E testified that the U E. had "maybe 20 or 30 members" in 1935or 1936 In 1934, the Company employed approximately 38 patternmakers and appren-tices at its Lynn and Everett plants ; in 1936, 60 ; in 1940, 6,1 ; and in 1944, 68. IGENERAL ELECTRICCOMPANY63trained by the Company under an apprenticeship system which is in'conformity with the standards followed by the Association. ,While there are these many factors to support a finding that a sepa-rate unit of the pattern makers employedby theCompany at its Lynnand Everett plants is appropriate,the Board,as noted above,on June11, 1943, dismissed a petition of the Association seeking the same unitwhich is alleged to be appropriate in the instant proceeding. In ar-riving at its decision, the Board relied upon the following findings offact : that menibers of the Association had aided and participated inthe formation of the independent industrial union which immediatelypreceded the U. E.; that, at an election conducted in 1934, of which theAssociation was aware,and in which some pattern makers partici-pated, the Association made no attempt to secure a place on the bal-+lot; that, since 1918, the Company had not bargained with or recog-nized any craft union;and that, since 1936, when the U.E. was recog-nized, the pattern makers had used the bargaining offices of the U. E.without protest.The record in the prior proceeding revealed that twopattern makers aided in the formation of the industrial union whichpreceded the U. E.The present record indicates that they were theonly two to give aid, and that the remaining pattern makers showedno interest.Moreover,the one pattern maker who is shown to haveremained actively associated with the industrial union movement hashad his membership in the Association revoked.In the light of all the evidence now before us, we are of the opinionthat the fact that the Association made no attempt to secure a place onthe ballot in 1934 should not be held to prejudice its right to seek subse-quently to represent the Company's pattern makers in a separate unit.As of March 29, 1934, the National Labor Relations Act had not yetbeen enacted, and such protection of the right to collective bargainingas existed was provided under Section 7 (a) of the National IndustrialRecovery Act, as implemented by an Executive Order.The latterAct had only been operative since June 16, 1933.Provision for theconduct of elections was not made until an Executive Order datedFebruary 1, 1934, was issued. It would appear that during the initialoperation of the above labor regulations, labor organizations cannotfairly be expected to have been fully aware of the effects of exclusivecollective bargaining rights, and, more particularly, of the disabilitieswhich might be incurred by failure to participate in proceedingsdesigned to determine collective bargaining representatives.Asstated previously,the record indicates that the pattern makers werenot interested in the election, since they did not realize that it mightaffect their relations with the Company.We do not, therefore, considerthe fact that the pattern makers did not seek a place on the ballot forthe Association in the 1934 election as a factor which should foreclosethe establishment of a separate unit of pattern makers at this time. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the Company has not formally recognized any but an indus-trial union since 1918, as we have indicated above, it has bargainedinformally with representatives of the Association at the lower levelsof management both during the existence of the Plan and since therecognition of the U. E.The latter fact is discounted by the U. E. onthe ground that such bargaining was on a level at which the U. E.grievance procedure permitted all groups to submit grievances to theCompany without the necessity of calling in representatives of theU. E.We do not consider the argument of the U. E. to be conclusive,however, particularly in view of the considerable evidence in the pres-ent record that bargaining on these lower levels frequently broughtresults satisfactory to the pattern makers and the Association.One,particularly significant example of this type of bargaining is that inwhich the pattern makers on the floor of the Association's meeting halldrew up certain novel provisions for the distribution of overtime workamong pattern makers, which they submitted to the superintendent andthe foreman of the pattern shop, and which the Company and all itspatternmakers observed thereafter, without further negotiations.No other section of the plant had like provisions governing the distri-bution of overtime work.The fact that the U. E. grievance procedureprovided for such bargaining does not make it any the less bargainingupon a craft basis.From the j oregoing facts, therefore, we now con-clude that the Association's bargaining relations with the Companyantedate those of the U. E., and that the Company has bargained withthe Association since 1918.While the Association admits that the pattern makers, until ourdecision of last year, used the bargaining offices of the U. E. withoutprotest, their acquiescence in the exclusive bargaining rights of theU. E. in this respect is offset by evidence adduced in the present pro-ceeding that they have consistently refused to vote for a departmentalrepresentative under the U. E. system, but have, as members of theAssociation, selected their own shop committee.Not until 1943 was apatternmaker nominated for departmental representative, and eventhen, although one was elected in- that year, the pattern makersrefrained from voting.13When the Company advised the patternmakers that the candidate elected in 1943 was their representative,'theyimmediately protested by filing a petition with the Board for separaterepresentation.Moreover, the acquiescence of the pattern makers inthe production and maintenance unit must be viewed in the light ofthe dual existence and dual participation in collective bargaining of theU. E. and the Association during the period in which the U. E. has beenthe exclusive collective bargaining representative of the Company'sproduction and 'maintenance employees. It would be one thing for13Non-pattern makers in the department voted. GENERAL ELECTRICCOMPANY65the pattern makers to acquiesce in bargaining upon a production andmaintenance unit basis when it entailed the complete cessation of theactivities of all craft unions.It is a different matter, however, where,as here, acquiescence has not destroyed the identity of the Associationas a labor organization and appears to have curtailed its activitiesonly to the extent that, in order to present grievances to higher manage-ment, it had to do so under the auspices of the U. E. These factscould even be construed to indicate a tacit understanding between theU. E. and the Association until 1943.Viewed from this standpoint,we do not consider that the Company's pattern makers acquiesced inbargaining upon a plant unit basis to a degree sufficient to foreclose aPater attempt on their part to bargain separately.Having reexamined our prior decision, we are now of the opinionthat the pattern makers employed by the Company at its Lynn and,Everett plants have not by their actions during the period in which the,U. E. has been the exclusive collective bargaining representative ofthe Company's employees forfeited any right they may have had to,bargain separately.We may thus properly consider whether thepattern makers have satisfied the prerequisites for representation in a_craft unit separate from the established production and maintenanceunit.As set out above, the following factors favor our finding a,separate unit of pattern makers to be appropriate : the pattern makerscomprise a unique, highly skilled craft; the Association, which seeks torepresent them, is affiliated with the P. M. L., a pure craft organiza-tion which supplies most of the labor market with pattern makers andrenders special services to pattern makers and to them only; pattern.makers hired by the Company since 1934 have been furnished by the.Association or trained as apprentices; the Association antedates theU. E. as a labor organization; and for 23 years a majority of thepattern makers have been members of the Association, so that the-petition in this proceeding represents an expression of the will ofemployees who have consistently adhered to the Association.We are of the opinion that the presence of these factors warrants,the severing of a craft unit from the established production andmaintenance unit.We conclude, therefore, that the pattern makers,employed by the Company at its Lynn and Everett plants could func-tion as a separate unit or, because of the bargaining history, could be-included in the existing comprehensive unit.Accordingly, beforemaking a final determination with respect to the unit proposed by theAssociation, we shall first ascertain the desires of the employees them-selves.We shall direct an election by secret ballot to be conducted'among the employees of the Company at its Lynn and Everett plants.In the following group who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, subject-609591-45-vol. 58-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the limitations and additions set forth therein : all wood and metalpattern makers and their apprentices, excluding all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, to determine whether they desire to be represented bythe Association or by the U. E.Upon the results of the election willdepend, in part, our determination of the appropriate unit. If amajority of the employees in this voting group select the Associationas their bargaining representative, they will have thereby indicatedtheir desire to constitute a separate appropriate unit. If, however,a majority of these employees choose the U. E., then they will havethereby indicated their desire to remain part of the establishedproduction and maintenance unit.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General ElectricCompany, Lynn and Everett, Massachusetts, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the voting group set forth in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Pattern MakersLeague of North America, Lynn Association (A. F. L.), or by U. E. R.and M. W. A., Local 201, for the purposes of collective bargaining,or by neither.-MR. JoElN M. HousToN took no part in the consideration of the aboveDecision and Direction of Election.14The Association and the U. E.expressed preferences at the hearing that their respec-tive names appear on the ballot as set forth in the Direction of Election